                                                                              _FILE;,O
                                                                                   8Cl 1 2 2018
                                                                                Clt!ir1<., u.s District Coun
                                                                                     District Of Montane
                                                                                         Missoula




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MONTANA
                               BUTTE DIVISION

 UNITED STATES OF AMERICA,                                 CR 18-12-BU-DLC

                  Plaintiff,                                     ORDER

            vs.

 JOSEPH WAYNE WATERS,

                  Defendant.


      Before the Court is Defendant Joseph Wayne Waters's unopposed motion to

quash the writ of habeas corpus ad prosequendum issued by the Montana Fourth

Judicial District Court.       (Doc. 28.)

      Waters argues that a state court cannot order that a defendant in federal

custody pursuant to a federal writ be transferred to state custody.      The Court

recently addressed this issue in United States v. Darcy Lee Segal, 9:17-cr-12, 2017

WL 3707389 (D. Mont. Aug. 28, 2017).            Here, as in Segal, the Court agrees that

the Supremacy Clause nullifies the state writ.       See U.S. Const. art. IV, cl. 2;

Ableman v. Booth, 62 U.S. 506, 523-24 (1858).


                                            1
Accordingly, IT IS ORDERED that

( 1) the motion (Doc. 28) is GRANTED;

(2) the Writ of Habeas Corpus ad Prosequendum issued on September 28,

   2018 by the Montana Fourth Judicial District Court, Missoula County,

   upon the Defendant Joseph Wayne Waters is declared null and void;

(3) the state actors, including the Fourth Judicial District Court and the

   Missoula County Attorneys' Office, are enjoined from executing the State

   of Montana Writ of Habeas Corpus ad Prosequendum issued on

   September 28, 2018; and

(4) following the conclusion and final disposition of this federal case,

   Defendant Joseph Wayne Waters will be returned to the custody of the

   State of Montana.

DATED this 11.~ day of Oct her, 2018.




                          DANA L. CHRISTENSEN
                          Chief Judge, United States District Court




                                   2
